Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 5, 2007 SONOMA COLLEGE, INC. (Exact name of Company as specified in its charter) California 333-120671 68-0290784 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 304 South Point Blvd., Suite 280, Petaluma, CA94954 (Address of principal executive offices) (Zip Code) Companys telephone number, including area code (707) 283-0800 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Company under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 2.04. Triggering Events That Accelerate or Increase a Direct Obligation or an Obligation under an Off-Balance Sheet Arrangement Sonoma has failed to file a registration statement with the Securities and Exchange Commission with respect to the common stock underlying the conversion of the Senior Convertible Debentures and the exercise of the warrants pursuant to the terms of the Registration Rights Agreement that Sonoma entered into as part of its financing transaction with a group of private investors (the Investors), effective August 9, 2006. Under the terms of the Senior Convertible Debentures, a note holder may accelerate the entire obligation upon an event of default. An event of default occurred on February 5, 2007 as a registration statement with respect to the shares underlying the conversion of the Senior Convertible Debentures was not effective (nor filed) prior to the 180 th day following the date of the debentures. To date, Investors have not sent Sonoma a notice of acceleration or, to Sonomas knowledge, consented to collection action by the other note holders. However, there can be no assurance that Investors will not take such action in the future. In the event of any acceleration of these obligations, Sonoma could be forced to restructure or to default on it obligations or to curtail or abandon it business plan, any of which may devalue or make worthless an investment in Sonoma. Section 5  Corporate Governance and Management Item 5.02. Departure of Directors or Principal Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Myron W. Landin, the Chief Financial Officer of Sonoma College, Inc. informed Sonoma of his decision to resign as Chief Financial Officer, effective February 25, 2007, due to demands on his time in excess of that contractually required. Mr. Landin became the Chief Financial Officer of Sonoma College on January 1, 2007. Mr. Landin will serve as a consultant to Sonoma from February 25, 2007. The Company is actively seeking a new Chief Financial Officer.
